                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

KYNNEDI'RAE JOAN CHARLES,                     )
                                              )
                                              )
                     Plaintiff,               )
                                              )
              v.                              )   CIVIL ACTION NO. 5:21-cv-153 (MTT)
                                              )
GARY WAYNE CHAMBERS, et al.,                  )
                                              )
                                              )
                Defendants.                   )
 __________________                           )


                                          ORDER

       Plaintiff Kynnedi’rae Joan Charles moves for appointment of counsel. Doc. 13.

Pursuant to 28 U.S.C. § 1915(e)(1), “[t]he court may request an attorney to represent

any person unable to afford counsel.” Nevertheless, “[a]ppointment of counsel in a civil

case is not a constitutional right.” Wahl v. McIver, 773 F.2d 1169, 1174 (11th Cir.

1985). Rather, “it is a privilege that is justified only by exceptional circumstances.” Id.

In deciding whether legal counsel should be provided, the Court considers, among other

factors, the merits of Plaintiff’s claim and the complexity of the issues presented. Holt v.

Ford, 862 F.2d 850, 853 (11th Cir. 1989).

       Here, Charles has not shown she is unable to afford counsel or the existence of

exceptional circumstances necessary to justify the appointment of counsel in her civil

case. For those reasons, her motion (Doc. 13) is DENIED.

       SO ORDERED, this 29th day of June, 2021.

                                                  S/ Marc T. Treadwell
                                                  MARC T. TREADWELL, CHIEF JUDGE
                                                  UNITED STATES DISTRICT COURT
